Citation Nr: 0616044	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-21 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.  He served in Vietnam from May 1969 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The Board notes that the May 2003 rating decision also denied 
claims for service connection for cancer and for chloracne.  
However, the veteran only submitted a substantive appeal with 
respect to the denial of his claim for service connection for 
a psychiatric disorder, to include PTSD.  Accordingly, only 
the veteran's PTSD claim is currently before the Board.

Although the RO has treated the veteran's claim as reopened, 
the Board must also assess whether new and material evidence 
has been submitted sufficient to reopen the claim of service 
connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obliged to determine in the first 
instance whether there is new and material evidence to reopen 
the claim, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Insofar as the veteran's claim has 
been reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).



FINDINGS OF FACT

1.  An unappealed February 2002 rating decision denied the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.

2.  Evidence received since the February 2002 decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim of service connection 
for a psychiatric disorder, to include PTSD.

3.  The veteran did not serve in combat and the record does 
not include credible supporting evidence verifying the 
occurrence of the veteran's claimed in-service stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for a psychiatric disorder, to include 
PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

Since the previously final claim in this decision has been 
reopened, the Board need not make a determination as to 
whether the notice requirements of Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), have been met.

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran two letters in December 2002 that 
provided the notice required under the VCAA and the 
implementing regulation.  The RO notified the veteran of its 
duty to assist him in obtaining pertinent evidence and 
medical records to support the veteran's claims as well as 
requested that the veteran submit any supporting medical 
records from private treatment.  Additionally, the RO 
informed the veteran as to what the evidence must show to 
establish entitlement.  The RO also requested that the 
veteran identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on his behalf.  Therefore, the Board believes that 
the veteran was on notice of the fact that he should submit 
any pertinent evidence in his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to those elements.

The record also reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran has also been provided an appropriate VA examination.  
The veteran has not identified any other medical records or 
evidence pertinent to his claim.  The Board is similarly 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Finality Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2005).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2005).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Claim to Reopen 

The RO first denied the veteran's claim for service 
connection for a psychiatric disorder, including PTSD in 
December 1999 and the veteran did not appeal.  In an 
unappealed rating decision in February 2002, the RO again 
denied service connection for a psychiatric disorder, 
including PTSD.  The veteran did not appeal that decision and 
it became final.  

In November 2002, the veteran requested that his claim be 
reopened.   

At the time of the February 2002 final rating decision, the 
post service medical records did not include a VA psychiatric 
examination performed for the purpose of determining if the 
veteran has PTSD.  The medical evidence received subsequent 
to the February 2002 rating decision includes a March 2003 VA 
PTSD examination, which found PTSD due to Vietnam service.  
Since the newly submitted evidence shows evidence of PTSD due 
to military service, the Board finds that this evidence is 
material to the veteran's claim and that reopening of the 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is warranted.  38 C.F.R. 
§ 3.156(a).  

De Novo Review 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

History: 

The veteran maintains that he has PTSD due to stressful 
events he experienced in Vietnam.  The veteran reported that 
he was a field communications technician while in Vietnam.  
The veteran asserted that he was involved in firefights and 
that he was ambushed while on a convoy.  He reported that he 
experienced mortar attacks and that he was once blown out of 
a jeep.  He also stated that he observed Korean soldiers 
mutilating dead Viet Cong.

The veteran's original claim for service connection for 
depression and PTSD was received in May 1999.  

An April 1994 psychology initial intake assessment reveals 
that the veteran's primary complaint was severe anger, which 
interfered with his marriage.  The diagnostic impression was 
mild generalized anxiety disorder with marital conflict

A March 1996 VA outpatient record notes that the veteran had 
problems with his temper.  The veteran did not report any 
intrusive thoughts, flashbacks, insomnia, or nightmares.  The 
veteran reported that he was in two firefights in Vietnam.  
The VA psychologist stated that a PTSD diagnosis was unlikely 
due to lack of a clear symptom picture and the lack of 
discernable stressors in Vietnam.

A March 2001 VA medical record indicates that the veteran was 
taking medication for depression.  It was noted that the 
veteran became depressed after his wife's death.  The 
examiner noted that the death had also unmasked the veteran's 
PTSD symptoms.  

VA records in May 1994 to December 1995 indicate that the 
veteran had generalized anxiety.  Also during this time the 
veteran was diagnosed with a personality disorder.

April 2001 VA medical records reveal that the veteran had a 
history of alcohol abuse and that he was transferred to the 
PTSD program from the substance abuse treatment unit.  The 
veteran reported that his psychiatric symptoms surfaced after 
his second wife was diagnosed with brain cancer in 1994.  The 
provisional diagnoses included PTSD.  

In August 2001, the RO sent the veteran a PTSD information 
form letter requesting details of his claimed stressors.  No 
response was received from the veteran.  

In December 2002, the RO again wrote to the veteran 
requesting that he provide descriptions, dates, names, and 
locations concerning the stressful events he experienced in 
Vietnam.  The veteran submitted a sheet that listed 
statistics for attacks on Cam Rahn Bay between January 1970 
and December 1970.  The veteran indicated that he service in 
An khe and Pleiuku.

On VA examination in March 2003, the veteran reported that he 
developed depression after he returned from Vietnam.  The 
veteran stated that he had been in three or four firefights 
while in Vietnam.  He asserted that he had been knocked out 
of a jeep by a rocket.  He reported that he had been exposed 
to small arms fire every night.  He also reported seeing a 
half track hit by a mortar round and everyone in it was 
killed.  When asked to give more details about the 
firefights, the veteran declined, but stated that he did his 
fair share of killing.  The examiner noted that the veteran 
had received inpatient treatment and therapy for PTSD.  The 
impression was that the veteran had PTSD as reflected by his 
depression, anger, recurrent thoughts of traumatic 
experiences in Vietnam, avoidance of war movies, and startle 
responses to loud noises.  The examiner noted that the 
veteran had an aggravation of depression associated with the 
PTSD as reflected by significant weight loss over the last 
year and a half.  Also noted was a personality disorder and 
that the veteran's short temper had increased since Vietnam.

Analysis:

In this case, the veteran has received diagnoses of PTSD from 
VA physicians.  The Board notes that the veteran did not 
receive any medals which would indicate exposure to combat, 
and the evidence of record does not indicate that the veteran 
was exposed to combat.  Accordingly, the Board concludes that 
combat status has not been demonstrated in this case.  
Because the veteran did not engage in combat, the law 
requires that stressors be corroborated.  The veteran's lay 
testimony alone is not enough to establish the occurrence of 
an alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Although the veteran has reported that he was in firefights, 
that he was exposed to mortar fire, and that he experienced 
other stressors in Vietnam, there is absolutely no objective 
evidence in support of his contentions.  A March 1996 VA 
examiner even noted that the veteran had no discernable 
stressors from Vietnam.  The veteran has been requested 
several times to provide detailed information in order to 
corroborate his stressors, yet he either failed to respond, 
or he has only provided general and insufficient information.  
The Board notes that the information about attacks on Cam 
Rahn Bay does not provide any verification that the veteran 
was actually exposed to any such attacks.  The veteran has 
not provided detailed information as to names, dates, or any 
other additional information which could lead to 
corroboration of his claimed stressors.  Since none of the 
veteran's claimed stressors have been confirmed, service 
connection for PTSD is not warranted.  38 C.F.R. § 3.304(f).

The record also shows that the veteran has experienced 
depression, generalized anxiety and a personality disorder.  
However, the Board notes that no psychiatric disability was 
shown during service or for many years thereafter, and there 
is no medical evidence relating any acquired psychiatric 
disorder, other than PTSD, to service.  Additionally, the 
Board notes that a personality disorder is considered a 
developmental defect and is therefore not considered a 
disease or injury for which service connection may be 
granted.  38 C.F.R. § 3.303(c).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that service connection for a 
psychiatric disorder, to include PTSD, is not warranted.




ORDER

New and material evidence having been submitted the claim for 
service connection for a psychiatric disorder, to include 
PTSD, is reopened.

Entitlement to service connection for a psychiatric disorder, 
to include PTSD is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


